Case 15-03341        Doc 25     Filed 02/08/19     Entered 02/08/19 09:44:50          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-03341
         Nicole L Medina

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/31/2015.

         2) The plan was confirmed on 03/27/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 11/28/2018.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 48.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,960.00.

         10) Amount of unsecured claims discharged without payment: $11,487.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-03341       Doc 25      Filed 02/08/19    Entered 02/08/19 09:44:50                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $23,907.98
         Less amount refunded to debtor                         $896.76

 NET RECEIPTS:                                                                                  $23,011.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                               $4,000.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $1,134.17
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,134.17

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal       Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 AMERICREDIT FINANCIAL DBA GM F Secured       12,585.00     12,585.00        12,585.00      12,585.00    1,268.06
 AMERICREDIT FINANCIAL DBA GM F Unsecured            NA         555.39           555.39        555.39         0.00
 CAVALRY SPV I LLC              Unsecured           0.00        307.21           307.21        307.21         0.00
 CERASTES LLC                   Unsecured            NA         430.00           430.00        430.00         0.00
 CERASTES LLC                   Unsecured            NA         450.00           450.00        450.00         0.00
 COMED LEGAL REVENUE RECOVERY Unsecured           676.00        685.80           685.80        685.80         0.00
 LVNV FUNDING                   Unsecured         525.00        525.38           525.38        525.38         0.00
 NAVIENT SOLUTIONS INC          Unsecured           0.00           NA               NA            0.00        0.00
 SALLIE MAE                     Unsecured           0.00           NA               NA            0.00        0.00
 SSM HEALTHCARE                 Unsecured         250.00           NA               NA            0.00        0.00
 WARREN NEWPORT PUBLIC LIBRAR Unsecured           237.00           NA               NA            0.00        0.00
 WILLIAM E WOODS                Unsecured         643.00           NA               NA            0.00        0.00
 ZIP19/NORTHWAY FINANCIAL CORP Unsecured          560.00           NA               NA            0.00        0.00
 NORTHSHORE UNIVERSITY HEALTH Unsecured            50.00           NA               NA            0.00        0.00
 NORTHWESTERN LAKE FOREST HOS Unsecured        2,607.00            NA               NA            0.00        0.00
 OPTHAMOLOGY PARTNERS LTD       Unsecured         180.00           NA               NA            0.00        0.00
 PARK RIDGE ANESTHESIOLOGY      Unsecured         162.00           NA               NA            0.00        0.00
 RUSH UNIVERSITY MEDICAL GROUP Unsecured          133.00           NA               NA            0.00        0.00
 DISH NETWORK                   Unsecured         242.00           NA               NA            0.00        0.00
 ADVOCATE CONDELL MEDICAL CTR Unsecured           944.00           NA               NA            0.00        0.00
 ADVOCATE LUTHERAN GENERAL HO Unsecured           696.00           NA               NA            0.00        0.00
 BETTER FINANCE                 Unsecured         441.00           NA               NA            0.00        0.00
 CERTIFIED SERVICES INC         Unsecured         110.00           NA               NA            0.00        0.00
 CITY OF ZION                   Unsecured         200.00           NA               NA            0.00        0.00
 COMCAST CABLE COMMUNICATION Unsecured            200.00           NA               NA            0.00        0.00
 GLOBAL MEDICAL IMAGING         Unsecured         110.00           NA               NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-03341     Doc 25       Filed 02/08/19    Entered 02/08/19 09:44:50                  Desc       Page 3
                                                of 4



 Scheduled Creditors:
 Creditor                                    Claim           Claim         Claim        Principal       Int.
 Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
 IHC LIBERTYVILLE              Unsecured          48.00             NA           NA             0.00        0.00
 IL BONE AND JOINT INSTITUTE   Unsecured         129.00             NA           NA             0.00        0.00
 ILLINOIS COLLECTION SE        Unsecured         527.00             NA           NA             0.00        0.00
 JPMORGAN CHASE BANK NA        Unsecured         828.00             NA           NA             0.00        0.00
 LAKE COUNTY ACUTE CARE        Unsecured         393.00             NA           NA             0.00        0.00
 LAKE COUNTY RADIOLOGY ASSOC   Unsecured         202.00             NA           NA             0.00        0.00
 LEA R WROBEL MD               Unsecured          83.00             NA           NA             0.00        0.00
 LINDENHURST ANESTHESIA        Unsecured         380.00             NA           NA             0.00        0.00
 MBB                           Unsecured         162.00             NA           NA             0.00        0.00
 MERCHANTS CREDIT GUIDE        Unsecured         642.00             NA           NA             0.00        0.00
 MIDWAY EMERGENCY PHYSICIANS   Unsecured         328.00             NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00             NA           NA             0.00        0.00
 US DEPARTMENT OF EDUCATION    Unsecured           0.00            0.00         0.00            0.00        0.00
 VISTA MEDICAL CENTER          Unsecured      5,142.00         1,070.21     1,070.21       1,070.21         0.00


 Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                $0.00                  $0.00
       Mortgage Arrearage                                  $0.00                $0.00                  $0.00
       Debt Secured by Vehicle                        $12,585.00           $12,585.00              $1,268.06
       All Other Secured                                   $0.00                $0.00                  $0.00
 TOTAL SECURED:                                       $12,585.00           $12,585.00              $1,268.06

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00                 $0.00               $0.00
        Domestic Support Ongoing                              $0.00                 $0.00               $0.00
        All Other Priority                                    $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                              $4,023.99          $4,023.99                  $0.00


 Disbursements:

        Expenses of Administration                            $5,134.17
        Disbursements to Creditors                           $17,877.05

 TOTAL DISBURSEMENTS :                                                                        $23,011.22




UST Form 101-13-FR-S (9/1/2009)
Case 15-03341        Doc 25      Filed 02/08/19     Entered 02/08/19 09:44:50            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/08/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
